[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISIONRE: APPLICATION FOR PROTECTION FROM FORECLOSURE (#103)OBJECTION TO APPLICATION FOR PROTECTION (#108)
The defendant seeks protection from foreclosure as an "underemployed person" under General Statutes § 49-31f. General Statutes § 49-31d(6) states: "`Underemployment person' means a person whose earned income during the twelve-month period immediately proceeding the commencement of the foreclosure action is (A) less than fifty thousand dollars and (B) less than seventy-five per cent of his average annual earned income during the two years immediately preceding such twelve-month period."
The defendant fails to provide proof of earned income for the twelve months immediately preceding the commencement of the foreclosure action. This foreclosure action was commenced on August 27, 1996. The only proof of income offered is a 1996 tax return. The 1996 tax return covers the entire year of 1996, not the period between August 27, 1995 and August 27, 1996.
The application for protection is denied without prejudice to the defendant to refile with the proper proof. The objection is sustained.
HICKEY, J. CT Page 8528